Order, Supreme Court, Bronx County (Paul A. Victor, J.), entered September 12, 2003, which, to the extent appealed from, granted defendant’s motion to vacate a default judgment entered against it, unanimously affirmed, without costs.
Defendant’s failure to timely answer the complaint was adequately explained as attributable to excusable law office failure and resulted in no discernible prejudice to plaintiff (see Leary v Pou Poune, Inc., 273 AD2d 8 [2000]). In view of this, and the showing of a meritorious defense made out by the affidavit of defendant’s motorman, the default was properly vacated. Concur—Andrias, J.P., Saxe, Friedman, Marlow and Nardelli, JJ.